Name: Commission Regulation (EEC) No 2160/80 of 13 August 1980 on the issue of export licences for beef and veal benefiting from special import treatment in a non-member country
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 211 / 14 Official Journal of the European Communities 14 . 8 . 80 COMMISSION REGULATION (EEC) No 2160/80 of 13 August 1980 on the issue of export licences for beef and veal benefiting from special import treatment in a non-member country whereas it is consequently necessary to provide for the issue of all certificates for which applications have been lodged , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assis ­ tance for the exportation of agricultural products which may benefit from a special import treatment in a third country ('), Having regard to Commission Regulation (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country ( 2 ), as last amended by Regulation (EEC) No 2077/80 (3), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 2973/79 provides for the issue of export licences for certain beef and veal that will be exported to the United States of America ; whereas the amount of this beef and veal must be limited to 5 000 tonnes in 1980 ; Whereas applications for licences lodged during the month of July do not exceed the quantity available ; HAS ADOPTED THIS REGULATION : Article 1 The Member States shall issue on 15 August 1980 export licences as provided for by Regulation (EEC) No 2973/79 for which applications were made during the month of July 1980 . Article 2 Applications for licences may, as provided for in Article 2 of Regulation (EEC) No 2973/79 , be lodged during the month of August 1980 for the following quantity of beef and veal : 3 850 tonnes . Article 3 This Regulation shall enter into force on 14 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 August 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 334, 28 . 12 . 1979, p. 8 . ( 2 ) OJ No L 336, 29 . 12 . 1979, p . 44. (3 ) OJ No L 202, 2 . 8 . 1980 , p. 22 .